Exhibit 2.9 WESDOME GOLD MINES LTD. MANAGEMENT'S DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2012 MANAGEMENT'S DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2012 This Management's Discussion and Analysis ("MD&A") dated March 14, 2013, should be read in conjunction with Wesdome Gold Mines Ltd.'s ("Wesdome" or "the Company") audited consolidated financial statements for the year ended December 31, 2012, and their related notes which have been prepared in accordance with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board ("IASB"). This MD&A contains "forward-looking statements" that are subject to risk factors set out in the cautionary statement below. All figures are in Canadian dollars unless otherwise stated. Additional information on Wesdome, including current and previous years' Annual Information Forms ("AIF") and other corporate information, can be found at www.wesdome.com or www.sedar.com. Wesdome trades on the Toronto Stock Exchange under the symbol "WDO". The Company's head office is at 8 King Street East, Suite 1305, Toronto, Ontario, Canada. CAUTIONARY STATEMENT ON FORWARD-LOOKING STATEMENTS All statements, other than statements of historical fact, constitute "forward-looking statements" and are based on expectations, estimates and projections as at the date of this MD&A. The words "believe", "expect", "anticipate", "plan", "intend", "continue", "estimate", "may", "will", "schedule" and similar expressions identify forward-looking statements. The Company cautions the reader that such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Wesdome to be materially different from the Company's estimated future results, performance or achievements expressed or implied by the forward-looking statements and the forward-looking statements are not guarantees of future performance. Factors that could cause results or events to differ materially from current expectations expressed or implied are inherent to the gold mining industry and include, but are not limited to, those discussed in the section entitled "Risks and Uncertainties". The Company does not intend, and does not assume any obligation to update these forward-looking statements, whether as a result of new information, future events or results or otherwise except as required by applicable laws. OVERALL PERFORMANCE The Company owns and operates the Eagle River Mine Complex in Wawa, Ontario and the Kiena Mine Complex in Val-d'Or, Quebec. On January 1, 2012, the Mishi mine in Wawa commenced commercial production. The Eagle River and Mishi mines feed a common mill and are referred to as the Eagle River Complex. The Eagle River mine has been in continuous production since commercial production commenced January 1, 1996. It has produced 919,086 ounces to date. The Kiena mine was purchased by the Company in 2003. It restarted commercial production on August 1, 2006. It was previously in production from 1982 – 2002. To date the Kiena mine has produced 1,749,705 ounces of gold. At December 31, 2012, the Company had $13.9 million in working capital, which includes 8,965 ounces of gold bullion in inventory. In 2012, revenue exceeded mining and processing costs by $15.8 million, $11.2 million in capital costs were incurred and $4.1 million of debt was retired. Cash flow from operations totalled $12.1 million and the net loss was $45.3 million. The net loss is entirely attributable to non-cash impairment charges – a $60.9 million write-down to the carrying value of the Kiena Mine Complex – and another non-cash write-down of $1.0 million for an exploration property option which was allowed to lapse in Q2 of 2012. Without these one-time events, pre-tax earnings would be $2.1 million. In 2012, production increased 17% to 55,813 ounces of gold and gold sales increased 7% to 55,500 ounces compared to 2011. Mining and processing costs increased 17% to average - 1 - Wesdome Gold Mines Ltd. $1,385 per ounce for the year on production basis, and at year end the Company had a bullion inventory of 8,965 ounces of gold. On March 7, 2013, the Company announced the suspension of operations at the Kiena Mine Complex. This will preserve and improve the Company's financial position, allowing capital allocation to projects with the best shorter term returns to shareholders. Kiena remains a good long-term investment but our mining development sequence got tight to maintain an economic scale production rhythm at the current grades. Favourable external factors which influence results are continued low interest rates, currency debasement and general distrust in financial institutions and economic policy. Negative external conditions included a stronger Canadian dollar and a continued shortage of experienced mine operators, professional staff, and technical services which has proven inflationary in our industry in general. We believe these demands will ease as risk capital has dried up and regional competing capital projects run their courses or cease being funded. In general, the mining industry has been stretched due to unprecedented activity. We see contractor and materials availability starting to ease. Large international capital projects have been suspended and tight risk capital markets have inhibited competing exploration and development projects from junior companies. The market's confidence in the gold mining industry is currently very fragile following a string of high-profile cost overruns, foreign mining policy misadventures, and executive ousters. Demand for gold remains strong, prices remain strong and the underlying fundamentals to support continued strength have never been more favourable. SELECTED ANNUAL INFORMATION (in thousands except income per common share) Total revenue $ $ Net (loss) income ) Income (loss) per common share ) Total assets Long term financial liabilities RESULTS OF OPERATIONS Three months ended Dec31 Twelve Months Ended Dec31 EAGLE RIVER COMPLEX Eagle River Mine Tonnes milled Recovered grade (g/t) Production (oz) Mishi Mine (commercial production commenced January 1, 2012) Tonnes milled - - Recovered grade (g/t) - - Production (oz) - - Surface stockpile (tonnes) - - - 2 - Wesdome Gold Mines Ltd. Total Eagle River Complex Production (oz) Sales (oz) Bullion revenue ($000) Mining and processing costs ($000) Mine operating profit ($000) * Gold price realized ($Cdn/oz) KIENA MINE COMPLEX Tonnes milled Recovered grade (g/t) Production (oz) Sales (oz) Bullion revenue ($000) Mining and processing costs ($000) Mine operating profit (loss) ($000) * ) ) ) Gold price realized ($Cdn/oz) TOTAL MINE OPERATIONS Production (oz) Sales (oz) Bullion inventory (oz) Bullion revenue ($000) Mining and processing costs ($000) Mine operating profit ($000) * Gold price realized ($Cdn/oz) † Bullion revenue includes minor by product silver sales * The Company has included in this report certain non-IFRS performance measures, including mine operating profit and mining and processing costs to applicable sales. These measures are not defined under IFRS and therefore should not be considered in isolation or as an alternative to or more meaningful than, net income(loss) or cash flow from operating activities as determined in accordance with IFRS as an indicator of our financial performance or liquidity. The Company believes that, in addition to conventional measures prepared in accordance with IFRS, certain investors use this information to evaluate the Company's performance and ability to generate cash flow. Mine operating profit excludes the following specific items included as operating expenses on the Consolidated Statements of Income: Depletion, Production royalties, Corporate and general, Share-based compensation and Amortization of capital assets. In 2012, bullion sales exceeded mining and processing costs resulting in a mine operating profit, or gross margin, of $15.8 million. In addition to these direct operating costs, additional cash costs, including royalty payments, corporate and general costs and interest payments amounted to $4.8 million. At the Eagle River Mine, grades steadily improved as we worked our way through a heavily diluted sequence of stopes and development ore. In 2012, recovered grades were 35% higher than in 2011 and forward development in the 811 Zone reflects the start of a higher grade mining sequence expected to last through 2015. The new Mishi Mine commenced commercial production on January 1, 2012. In 2012, we mined 102,216 tonnes of ore and 1,213,664 tonnes of waste for a stripping ratio of 11.9:1. With the incorporation of a 200 metre long east pit extension into the mine plan, the current life-of-mine stripping ratio decreases to 2.7:1. In 2012, mill availability was less than expected. Over the year we averaged 625 tonnes per day and we were planning for 900 tonnes per day. Considerable efforts have been made to debottleneck processes, update equipment and human resources and - 3 - Wesdome Gold Mines Ltd. improve reliability and throughput. This work is ongoing and represents our easiest route to increasing production growth over the short term. Mishi reserves and resources justify a longer term view. We have commenced studies to select a new tailings management facility, with a view towards increasing our milling capacity. We have substantially worked our way through the high strip early stages of the Mishi Mine, stockpiled over 37,000 tonnes of ore at the mill and increased our reserve life to 10 years at current rates. The fact that the first year's production returned better grades than estimated gives us great optimism in the potential of this asset to drive a longer term vision and support key infrastructure investments. The Kiena Mine in Val d'Or continued to operate on very thin margins. The last two years have been marginal in both grade and production. Mining viability, reserve and resource estimates are acutely leveraged and reliant on external factors, particularly the gold price. Despite this, we keep identifying new zones with limited drilling enforcing the view of this property's outstanding exploration potential. On March 7, 2013, the Company opted to suspend mining at Kiena by June 30, 2013. Salvage mining of developed reserve blocks will continue, after which the infrastructure will be placed on care and maintenance status. The decision was made in context of optimizing returns of capital allocated amongst all our operating mines and projects. Management does not favour equity financing options under current fragile market conditions to fund further exploration and development work at this point at Kiena. In summary, 2012 demonstrated a good bounce back from a challenging 2011 and provided us the confidence that this production growth can continue. Summary of Quarterly Results (in thousands except per share data) 4th Quarter 3rd Quarter 2nd Quarter 1st Quarter Total revenue $ Net (loss) income ) ) (Loss) earnings per share basic and diluted ) ) 4th Quarter 3rd Quarter 2nd Quarter 1st Quarter Total revenue $ Net income (loss) ) ) Earnings (loss) per share basic and diluted ) ) Fourth Quarter During the fourth quarter, 2012, combined operations produced 13,745 ounces of gold and 12,500 ounces were sold at an average realized price of $1,697 per ounce. This represents an 8% increase in production and a 25% increase in ounces sold compared to the fourth quarter of 2011, while realized gold prices were similar. At Eagle River, recovered grades improved 35% to 7.0 gAu/tonne, yet mill throughput declined 24% to 36,940 tonnes. Mill throughput was challenged by an unprecedented series of mechanical failures that were very frustrating and costly. These events likewise affected Mishi throughput and recovered grades during the quarter. As previously mentioned, we are investing in equipment, infrastructure and human resources to increase the mill's efficiency, capacity and reliability. Kiena posted a steady, uneventful quarter of production with sales of 5,000 ounces of gold (same as in 2011) and contributed $1.53 million of the fourth quarter's $2.78 million mine operating profits. - 4 - Wesdome Gold Mines Ltd. LIQUIDITY AND CAPITAL RESOURCES At December 31, 2012, the Company had working capital of $13.9 million compared to $7.2 million at December 31, 2011. During fiscal 2012, capital expenditures totalled $11.2 million compared to $19.3 million in 2011. Capital expenditures were concentrated in minesite development, mine and mill infrastructure. On May 24, 2012, the Company completed a $7,021,000 placement of unsubordinated convertible debentures. The term is 5-years bearing interest at 7% per annum payable semi­annually and convertible into common shares at $2.50 per common share. The net proceeds of $6,821,000, along with cash at hand, were used to redeem existing convertible debentures in the amount of $10,931,000 that matured on May 31, 2012. This resulted in the Company paying down $4.1 million in debt. The result of this financing is that interest costs moving forward will decline and working capital improved by moving the liability component to long term liabilities from short term liabilities. The Company traditionally maintains an inventory of refined gold bullion. At December 31, 2012, this liquid asset consisted of 8,965 ounces of gold with a market value of $14.9 million. The bullion inventory is carried at the lower of cost or market, in this case at a cost of $13.3 million. Additionally, the Mishi ore stockpile at the mill, which totals 37,301 tonnes, is carried in inventory at a cost of $3.2 million, or $85 per tonne. Management believes we have sufficient liquidity to carry out our mining, development and exploration programs and prefers not to dilute shareholders' interest with equity issues. The Kiena mining suspension will help preserve our financial position and improve return on capital. With current gold prices, operations are capable of generating cash flow as they have in the past. The following table shows the timing of cash outflows relating to contractual obligations going forward. Payments Due by Period (in thousands) Contractual Obligations Total Less than 1 year 1-2 years 3-5 years After 5 years Equipment leaes $ $ $ - - Convertible debentures $ - $ - OFF-BALANCE SHEET ARRANGEMENTS There are no off-balance sheet arrangements. TRANSACTIONS WITH RELATED PARTIES Key management personnel and director compensation comprised of the following: Three months ended Dec 31 Twelve months ended Dec 31 Salaries and short-term employee benefits $ Post employment benefits 11 15 46 44 Fair value of share-based compensation 76 60 $ - 5 - Wesdome Gold Mines Ltd. In fiscal 2012, the Company paid $55,500 in directors' fees (2011: $23,900) to companies whose managing partners are directors of the Company. OUTLOOK Management believes the suspension and salvage operations at Kiena will enhance the Company's cash flow generating capacity. Currently forecast production for 2013 is 55,000 ounces. We continue to expect the Eagle River Mine to produce about 41,000 ounces and the Mishi Mine about 9,000 ounces. We believe Kiena will contribute about 5,000 ounces by the time mining activities are suspended in June, 2013. - 6 - Wesdome Gold Mines Ltd. SIGNIFICANT JUDGMENTS, ESTIMATES AND ASSUMPTIONS The preparation of the Company's consolidated financial statements in conformity with IFRS requires management to make judgments, estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Estimates and assumptions are continually evaluated and are based on management's experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. Actual results could differ from these estimates. The areas which require management to make significant judgments, estimates and assumptions in determining carrying values include, but are not limited to: (i) Reserves Proven and probable reserves are the economically mineable parts of the Company's measured and indicated mineral resources that have been incorporated into the mine plan. The Company estimates its proven and probable reserves and measured and indicated and inferred mineral resources based on information compiled by appropriately qualified persons. The information relating to the geological data on the size, depth and shape of the ore body requires complex geological judgments to interpret the data. The estimation of future cash flows related to proven and probable reserves is based upon factors such as estimates of foreign exchange rates, commodity prices, future capital requirements and production costs along with geological assumptions and judgments made in estimating the size and grade of the ore body. Changes in the proven and probable reserves or measured, indicated and inferred mineral resources estimates may impact the carrying value of mining properties and equipment, depletion, impairment assessments and the timing of decommissioning and remediation obligations. (ii) Depletion Mining properties are depleted using the unit-of-production method ("UOP") over a period not to exceed the estimated life of the ore body based on recoverable ounces to be mined from proven and probable reserves and measured and indicated resources. Mobile and other equipment is depreciated, net of residual value over the useful life of the equipment but does not exceed the related estimated life of the mine based on proven and probable reserves and measured and indicated resources. The calculation of the UOP rate, and therefore the annual depletion expense, could be materially affected by changes in the underlying estimates. Changes in estimates can be the result of actual future production differing from current forecasts of future production, expansion of mineral reserves through exploration activities, differences between estimated and actual costs of mining and differences in the gold price used in the estimation of mineral reserves. Significant judgment is involved in the determination of useful life and residual values for the computation of depletion and no assurance can be given that actual useful lives and residual values will not differ significantly from current assumptions. (iii) Provision for decommissioning obligations The Company assesses its provision for decommissioning on an annual basis or when new material information becomes available. Mining and exploration activities are subject to various laws and regulations governing the protection of the environment. In general, these laws and regulations are continually changing and the Company has made, and intends to make in the future, expenditures to comply with such laws and regulations. Accounting for decommissioning obligations requires management to make estimates of the future costs the Company will incur to complete the decommissioning work required to comply with existing - 7 - Wesdome Gold Mines Ltd. laws and regulations at each mining operation. Also, future changes to environmental laws and regulations could increase the extent of decommissioning work required to be performed by the Company. Increases in future costs could materially impact the amounts charged to operations for decommissioning. The provision represents management's best estimate of the present value of the future decommissioning obligation. The actual future expenditures may differ from the amounts currently provided. (iv) Share-based payments The determination of the fair value of share-based compensation is not based on historical cost, but is derived based on subjective assumptions input into an option pricing model. The model requires that management make forecasts as to future events, including estimates of the average future hold period of issued stock options before exercise, expiry or cancellation; future volatility of the Company's share price in the expected hold period (using historical volatility as a reference); and the appropriate risk-free rate of interest. Stock-based compensation incorporates an expected forfeiture rate. The expected forfeiture rate is estimated based on historical forfeiture rates and expectations of future forfeiture rates, and is adjusted if the actual forfeiture rate differs from the expected rate. The resulting value calculated is not necessarily the value that the holder of the option could receive in an arm's length transaction, given that there is no market for the options and they are not transferable. It is management's view that the value derived is highly subjective and dependent entirely upon the input assumptions made. (v) Deferredtaxes Preparation of the consolidated financial statements requires an estimate of income taxes in each of the jurisdictions in which the Company operates. The process involves an estimate of the Company's current tax exposure and an assessment of temporary differences resulting from differing treatment of items, such as depreciation and depletion, for tax and accounting purposes. These differences result in deferred tax assets and liabilities that are included in the Company's consolidated statements of financial position. An assessment is also made to determine the likelihood that the Company's deferred tax assets will be recovered from future taxable income. Judgment is required to continually assess changing tax interpretations, regulations and legislation, to ensure liabilities are complete and to ensure assets are realizable. The impact of different interpretations and applications could be material. (vi) Recoverability of mining properties The Company's management reviews the carrying values of its mining properties on a regular basis to determine whether any write-downs are necessary. The recovery of amounts recorded for mining properties depends on confirmation of the Company's interest in the underlying mineral claims, the ability of the Company to obtain the necessary financing to complete the development, and future profitable production or proceeds from the disposition thereof. Management relies on life-of-mine ("LOM") plans in its assessments of economic recoverability and probability of future economic benefit. LOM plans provide an economic model to support the economic extraction of reserves and resources. A long-term LOM plan and supporting geological model identifies the drilling and related development work required to expand or further define the existing ore body. (vii) Explorationand evaluation expenditures Judgment is required in determining whether the respective costs are eligible for capitalization where applicable, and whether they are likely to be recoverable by future exploration, which may be based on assumptions about future events and circumstances. Estimates and assumptions made may change if new information becomes available. - 8 - Wesdome Gold Mines Ltd. (viii) Equity component of convertible debentures The convertible debentures are classified as liabilities, with the exception of the portion relating to the conversion feature, resulting in the carrying value of the liability being less than its face value. The discount is being accreted over the term of the debentures, utilizing the effective interest method which approximates the market rate at the date the debentures were issued. Management uses its judgment to determine an interest rate that would have been applicable to non-convertible debt at the time the debentures were issued. (ix)
